Exhibit 10.3



 

 

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED (A) EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS, OR (B)
UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.



Date: October 23, 2009



To: Mizrahi Tefahot Bank Ltd.
 
 

WARRANT



To purchase Common stock of



Ophthalmic Imaging Systems
 

VOID AFTER 24:00 p.m. (prevailing Israel time)
 
On the last day of the Warrant Period (defined below)



Ophthalmic Imaging Systems, a California corporation (the “Company”), hereby
grants to Mizrahi Tefahot Bank Ltd. (the “Holder”), the right to purchase from
the Company the number of shares (the “Warrant Shares”) of common stock, no par
value (the “Common Stock”), of the Company, specified below, subject to the
terms and conditions set forth below.



The Warrant Shares shall have the same rights, preferences and privileges
attached to the shares of Common Stock the Company.





1.

Definitions

       

For the purpose of this Warrant:

       

1.1

“Alternative Payment” shall mean an amount that the Holder shall be entitled to
receive from the Company in consideration of the





1

--------------------------------------------------------------------------------



   

waiver by the Holder of all or any portion of its rights hereunder in accordance
with the provisions of Section 14 below.

       

1.2

“Public Offering” shall mean a primary public offering of shares of Common Stock
pursuant to the corresponding securities laws of any other jurisdiction,
covering the offering and sale of shares of Common Stock by the Company (other
than a registration statement effected solely to implement an employee benefit
plan or any other registration statement and/or procedure which does not include
an offering of the Company’s shares of Common Stock).

       

1.3

“Liquidity Event” shall mean (a) the sale of all or substantially all of the
Company’s property and assets (an “Asset Sale”); or (b) the merger or
consolidation of the Company with or into another company (following which more
than fifty percent (50%) of the Company’s shares of Common Stock are held by
persons who, prior to the said transaction, held, in the aggregate, less than
five percent (5%) of the Company’s shares of Common Stock).

       

1.4

“Exit Transaction” shall mean a Public Offering or a Liquidity Event.

       

1.5

“Effective Date” shall mean the date of this Warrant.

       

1.6

“Exercise Price” shall mean the exercise price of each Warrant Share purchasable
hereunder, which will be $1, subject to modification pursuant to the provisions
of Section 9.

       

1.7

“Warrant Shares” shall mean 350,000 shares of Common Stock subject to
modification pursuant to the provisions of Section 9.

       

1.8

“Loan Facility” shall mean a loan of up to $1,500,000 (One million five hundred
thousand dollars) granted by the Holder to the Company, in accordance with those
terms agreed upon between the Holder and the Company in the Loan Facility
Agreement.

       

1.9

“Loan Facility Agreement” shall mean the Agreement between the Holder and the
Company dated July _____, 2009.

       

1.10

“Warrant Period” shall mean the period for exercise of such warrant, as
determined pursuant to Section 3.

       

1.11

“Financial Statements” shall mean the Company’s audited balance sheets and
statements of income as of December 31, 2008, certified by the Company’s
independent certified public accountants and unaudited balance sheets and
statements of income as of March 31,





2

--------------------------------------------------------------------------------



   

2009, reviewed by the Company’s independent certified public accountants.

       

1.12

“Benefit” shall mean the right to any compensation, benefit, indemnification,
reimbursement or adjustment in any form, including, without limitation, by
payment of cash or distribution of any assets (including, without limitation, of
stock of any kind) as a result of any issuance by the Company of Company’s
securities.

       

1.13

“Registered” shall mean that, subject to the provisions of section 5.5
hereinbelow, the Company shall effect its best efforts that the Warrant Shares
will, as promptly as is possible after exercise, be registered for trading on
the OTC Bulletin Board and freely tradable on such public market.

       

1.14

“Last Financing” shall mean the investment agreement between the Company and
AccelMed, signed June 24, 2009.

       

1.15

“Articles” shall mean the Certificate of Incorporation of the Company.

       

1.16

“Authorized Issuance” shall mean any issuance of the Company’s shares and/or
convertible securities in each of the following events: (i) to a strategic
investor who together with its investment in the Company effects a significant
transaction with the Company in regards to its business other than a transaction
which is primarily of a financial nature; (ii) to employees, consultants or
directors of the Company (including, but not limited to, any issuance of shares
pursuant to exercise of options granted under the Company’s share option plans)
up to 15% of the issued capital; (iii) any exercise of any and/or all of the
Company’s current outstanding convertible securities or warrants; (iv)
securities issued in connection with any stock split, stock dividend,
recapitalization or similar transaction by the Company; and (v) any issuance of
Company’s shares and/or convertible securities which the parties to this Warrant
agree ad-hoc to include under the definition of an “Authorized Issuance”.

     

2.

Warrant Period.

       

The Warrant may be exercised, in whole or in part, and on one or more occasions,
during the period commencing from the Effective Date and ending on the earliest
to occur of (i) 3 (three) years following the Effective Date; (ii) 12 (twelve)
months after the consummation of an Exit Transaction, provided however, that if
the underwriter, in a Public Offering, or the buying party(ies) in the Liquidity
Event, require that all outstanding warrants and options of the Company,
including this Warrant (but excluding warrants and options granted to employees,
directors and consultants of the Company), be exercised prior to or as part of
the Public Offering or the Liquidity Event, as the case may be, then the period
for exercise of the Warrant shall terminate upon the consummation





3

--------------------------------------------------------------------------------



 

of the Public Offering or the Liquidity Event, subject to compliance by the
Company with the provisions of Section 4.1.

     

4.

Notice of Events.

       

4.1

In the event that the Company (i) files a prospectus (including draft
prospectus) for a Public Offering, or (ii) receives written terms and a bona
fide offer for a Liquidity Event, subject to the provisions of any applicable
law the Company shall within 7 (seven) days thereof provide written notice of
such filing or offer to the Holder (the “Company Notice”) and at least 30
(thirty) days notice prior to the Exit Transaction. If the giving of such notice
is barred, and during the period in which the giving of such notice is barred
the Warrant would otherwise have expired, then the Warrant will remain in full
force and effect for a further period of 30 (thirty) days after the date when
such notice may be given.

       

4.2

Without derogating from the provisions of section 4.1 and in addition thereto,
if at any time the Company shall offer for subscription pro rata to the holders
of shares any additional shares of any class, other rights or any equity
security of any kind, or there shall be any capital reorganization or
reclassification of the capital shares of the Company, or consolidation or
merger of the Company with, or sale of all or substantially all of its assets to
another person or there shall be a voluntary or involuntary dissolution,
liquidation or winding-up of the Company, or other event described in Section 9
of this Warrant or classified as an Exit Transaction, then, in any one or more
of said cases, subject to the provisions of any applicable law the Company shall
give the Holder written notice of the date on which (i) a record shall be taken
for such subscription rights or (ii) such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up or Exit
Transaction shall take place, as the case may be. Such notice shall also specify
the date as of which the holders of record of shares shall participate in such
subscription rights, or shall be entitled to exchange their shares for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up or Exit Transaction, as the case may be. Subject to the provisions of
any applicable law such written notice shall be given by not later than fourteen
(14) days prior to the action in question and by not later than fourteen (14)
days prior to the record date in respect thereto. If the giving of such notice
is





4

--------------------------------------------------------------------------------



   

barred, and during the period in which the giving of such notice is barred the
Warrant would otherwise have expired, then the Warrant will remain in full force
and effect for a further period of 30 (thirty) days after the date when such
notice may be given.

     

5.

Exercise of Warrant

       

5.1.

Exercise. Subject to the provisions hereof, this Warrant may be exercised in
whole or in part, on one or more occasions at any time during the Warrant
Period. This Warrant shall be exercised by presentation and surrender hereof to
the Company at the principal office of the Company or at such other office or
agency as the Company may designate in writing, accompanied by a written notice
of exercise in the form attached hereto as Exhibit A and for the purpose of
determining the relevant Exercise Price, the Warrant shall be deemed to have
been exercised at such time.

       

5.2.

Exercise for Cash. If the Holder, at its sole discretion, elects to make a cash
payment for the Warrant Shares, it shall make such payment by not later than
fourteen (14) days from giving the Exercise Notice to the Company in an amount
equal to the Exercise Price multiplied by the number of Warrant Shares specified
in such notice. The Exercise Price for the number of Warrant Shares specified in
the notice shall be payable in immediately available funds, in United States
Dollars. If at such time, the Company has outstanding lines of credit with the
Holder, including without limitation to the Credit Facility, such payment may,
in the Holder’s sole discretion, be made by way of conversion of all or any part
of such credit lines, including any accrued and unpaid interest (whether than
payable or not) and for this purpose, any debt owed by the Company to the
Holder, whether due or not, may be declared due and converted, based on the
Representative Rate of Exchange published by the Bank of Israel known as of the
time of payment.

       

5.3.

Exercise on Net Issuance. The Holder may pay the Exercise Price through a
“cashless exercise,” in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:

     

X =

Y(A - B) A  

Where: X =

the number of Warrant Shares to be issued to the Holder;

       

Y =

the number of Warrant Shares to which the Holder is otherwise entitled upon
exercise of this Warrant





5

--------------------------------------------------------------------------------



   

(excluding Warrant Shares already issued under this Warrant);

       

A =

the Fair Market Value of one Warrant Share at the time of exercise; and

       

B =

the Exercise Price.

       

As used herein, the Fair Market Value of a Warrant Share shall mean one of the
following, in descending order of priority:

       

(i)

If the exercise date is a Liquidity Event in which shareholders of the Company
receive payment for the transfer of shares held by them, then the highest price
at which any such shares are purchased within the framework of the Liquidity
Event.

         

(ii)

If the exercise date is the date of the closing of a Public Offering, then the
public offering price (after deduction of underwriters’ discounts or
commissions) in such offering.

         

(iii)

If the Company’s shares that are of the same class as the Warrant Shares are
listed on a securities exchange or are quoted on the quoting system on which
shares of the Company are registered, then the 30 days average share price prior
to the exercise date.

         

(iv)

If the Company’s shares are not listed on a securities exchange or are not
quoted on the quoting system on which shares of the Company are registered, but
are traded in the over-the-counter market, then the mean of the bid and asked
prices for the thirty Trading Days immediately prior to (but not including) the
exercise date.

         

(v)

In any other case, as determined in good faith by the Board of Directors of the
Company, provided however that the Holder shall be entitled, at its expense, to
demand that the valuation be established by independent auditors who are an
internationally recognized auditing firm.

         

5.4.

Partial Exercise, Etc. If this Warrant should be exercised in part only, the
Company shall, upon surrender of this Warrant for cancellation, execute and





6

--------------------------------------------------------------------------------



   

deliver a new Warrant evidencing the rights of the Holder to purchase the
balance of the shares purchasable hereunder.

       

5.5.

Issuance of the Warrant Shares. Upon presentation and surrender of the notice of
exercise and after the payment of the Exercise Price pursuant to section 5.2, or
upon presentation and surrender of the notice of exercise pursuant to section
5.2, as the case may be, the Company shall issue promptly to the Holder the
shares to which the Holder is entitled.

 

   

As of and from the close of business on the date of receipt by the Company of
the notice of exercise (and the Exercise Price, if applicable), the Holder shall
be deemed to be the Holder of the shares issuable upon such exercise,
notwithstanding that the share transfer books of the Company shall then be
closed and that certificates representing such shares shall not then be actually
delivered to the Holder. The Company shall pay the stamp duty that may be
payable in connection with the issuance of the shares and the preparation and
delivery of share certificates pursuant to this Section 5 in the name of the
Holder. No fractions of shares shall be issued in connection with the exercise
of this Warrant and the number of shares shall be rounded to the nearest whole
number.

 

   

All Warrant Shares, when issued, shall be fully paid and non-assessable.

 

   

In the event the Warrant is exercised in full, the Company, promptly after
exercise, will prepare and file with the United Stated Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-1 or Form S 3 (or such
other form appropriate for such purpose), relating to the resale of the Warrant
Shares and will use its best efforts to have such registration statement
declared effective by the SEC . In the event of partial exercise, the Holder
will be entitled, at such time as the number of Warrant Shares held by it
exceeds 50,000 (or less if such exercise is the last exercise to which the
Holder is entitled hereunder), to instruct the Company to prepare and file with
the SEC a registration statement on Form S-1 or Form S 3 (or such other form
appropriate for such purpose), relating to the resale of the such shares and the
Company will use its best efforts to have such registration statement declared
effective by the SEC as soon as possible. The Holder undertakes to provide the
Company, within reasonable periods from the Company’s written request, with any
necessary documents and/or any instruments and/or information required from the
Holder in order to register the Warrant Shares with the SEC.

       

5.6.

Automatic Exercise. If at the time of expiry of the Warrant Period for any
portion of the Warrant, a portion of the Warrant has not been exercised, the
Warrant will be deemed to have been exercised in accordance with the provisions
of Section 5.3 at the date of expiry of the Warrant Period, unless such exercise
would not result in the issuance of any Warrant Shares to the Holder.

     





7

--------------------------------------------------------------------------------



   

Notwithstanding the above, the issuance of a certificate representing the
Warrant Shares in the name of the Holder shall be conditioned upon the Holder
representing to the Company that the representations and warranties set forth in
Section 12 of this Warrant are true and correct as of the date of the said
exercise, with respect to the Warrant Shares.

       

5.7.

Conditional Exercise. Any purchase of Warrant Shares by the Holder may be made
conditional upon the consummation and closing of any Exit Transaction or equity
raising event of the Company.

         

Notwithstanding the above, the issuance of a certificate representing the
Warrant Shares in the name of the Holder shall be conditioned upon the Holder
representing to the Company that the representations and warranties set forth in
Section 12 of this Warrant are true and correct as of the date of the said
exercise, with respect to the Warrant Shares.

     

6.

Reservation of Shares: Preservation of Rights of Holder

       

The Company hereby agrees that at all times it will maintain and reserve, free
from preemptive rights, lien or other third party rights, such number of
authorized but unissued Warrant Shares so that this Warrant may be exercised
without additional authorization of Warrant Shares after giving effect to all
other options, warrants, convertible securities and other rights to acquire
shares of the Company. The Company further agrees that it will not, by charter
amendment or through reorganization, voluntary liquidation, consolidation,
merger, dissolution, winding up or sale of assets, or by any other voluntary
act, avoid or seek to avoid the observance or performance of any of the
covenants, stipulations or conditions to be observed or performed hereunder by
the Company.

     

7.

Representations of the Company

       

The Company hereby represents and warrants to the Holder that as of the
Effective Date:

       

7.1.

This Warrant has been duly authorized and executed by the Company and is a valid
and binding obligation of the Company enforceable in accordance with its terms.
No measures are required to be taken in order to enable the implementation in
full of this Warrant and the exercise in full of all the Holder’s rights other
than the issuance by the Company’s board of directors of each of the Warrant
Shares upon exercise of the Warrants (whether in full or in part) in accordance
with the provisions hereof. Without derogating from the aforesaid, the Company’s
Board of Directors has approved the grant of the Warrant and issuance of the
Warrant.

     





8

--------------------------------------------------------------------------------



 

7.2.

The Warrant Shares are duly authorized and reserved for issuance by the Company
and, when issued in accordance with the terms hereof, will be validly issued,
fully paid and nonassessable, not subject to any preemptive rights and free and
clear of all debts, liens, encumbrances, taxes, charges, equities, claims, any
rights of third parties and any other liabilities, other than any such liability
created by the Holder.

       

7.3.

The execution and delivery of this Warrant, and the issuance of the Warrant
Shares upon exercise of this Warrant in accordance with the terms hereof, will
not require the approval of the OTC Bulletin Board. Subject to the aforesaid,
the execution and delivery of this Warrant are not, and the issuance of the
Warrant Shares upon exercise of this Warrant in accordance with the terms hereof
will not be inconsistent with the Company’s Certificate of Incorporation, do not
and will not contravene any law, governmental rule or regulation, judgment or
order applicable to the Company, and, except for consents that have already been
obtained by the Company, do not and will not conflict with or contravene any
provision of, or constitute a default under, any indenture, mortgage, contract
or other instrument of which the Company is a party or by which it is bound or
require the consent or approval of, the giving of notice to, the registration
with or the taking of any action in respect of or by, any national, state or
local government authority or agency or other person, provided that sale of the
Warrant Shares freely on the OTC Bulletin Board shall require that they be
Registered in accordance with the terms and obligations of the Company herein.

       

7.4.

Without derogating from the Holder’s rights, the Company warrants and
undertakes, that no shareholder (or related party) of the Company is or shall be
entitled (including, without limitation, in any of the following events:
conversion, split, consolidation, reorganization, reclassification, merger,
combination or subdivision of shares, distribution of stock dividend or
disposition of assets) to any bonus, compensation, privileges or any fiscal or
monetary rights to which the Holder is not entitled, including any Benefit,
other than payment to shareholders who are employees or who provide services to
the Company which payment is made to such shareholders not in their capacity as
shareholders and/or such other payments and/or debts due to directors, officers
and/or shareholders pursuant to obligations outstanding on or before the
Effective Date as specified in the Company’s Financial Statements.

       

7.5.

The authorized and issued share capital of the Company is as set forth in
Exhibit 7.5 hereto. Except as set forth in Exhibit 7.5, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), or agreements of any kind for the purchase or acquisition
from the Company of any of its securities.

     





9

--------------------------------------------------------------------------------



 

7.6.

The Financial Statements, as were provided to the Holder prior to the date
hereof, (a) were prepared in accordance with the books and records of the
Company; in accordance with United States General Accepted Accounting
Principles; (b) fairly present the Company’s financial condition and the results
of its operations as of the relevant dates thereof and for the periods covered
thereby (subject to year end adjustments); and (c) contain and reflect all
necessary adjustments, accruals and reserves for a fair presentation of the
Company’s financial condition and the results of its operations for the periods
covered by said Financial Statements (subject to year end adjustments).

       

7.7.

The Last Financing was effected in accordance with the agreements attached
hereto as Exhibit 7.7.

     

8.

Exchange or Loss of Warrant

       

Upon receipt by the Company of a declaration by an officer of the Holder of the
loss, theft, destruction or mutilation of this Warrant, and (in the case of
loss, theft or destruction) of a declaration that the Holder will provide
indemnification, and reimbursement to the Company of all reasonable expenses
incidental thereto and surrender and cancellation of this Warrant, if mutilated,
the Company will issue and deliver a new Warrant of like tenor and date. If a
new Warrant is requested as a result of mutilation, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligations to issue and deliver a new Warrant.

     

9.

Adjustment

       

The number and kind of securities purchasable initially upon the exercise of
this Warrant and the Exercise Price shall be subject to adjustment from time to
time upon the occurrence of certain events, as follows:

       

9.1.

Adjustment for Shares Splits and Combinations. If the Company at any time or
from time to time while this Warrant is outstanding effects a subdivision of the
outstanding shares, the number of shares issuable upon exercise of this Warrant
immediately before the subdivision shall be proportionately increased, and
conversely, if the Company at any time or from time to time combines the
outstanding shares, the number of shares issuable upon exercise of this Warrant
immediately before the combination shall be proportionately decreased. Any
adjustment under this Section 9.1 shall become effective at the close of
business on the date the subdivision or combination becomes effective.

       

9.2.

Issuance of Securities Below the Exercise Price. If the Company at any time
while this Warrant is outstanding, shall issue any equity securities, securities
convertible into equity or options or rights to purchase equity securities,
issued or deemed





10

--------------------------------------------------------------------------------



   

to be issued by the Company at a price per share less than the applicable
Exercise Price then in effect (a “Dilutive Issuance”), the Exercise Price shall
be reduced to be equal to the product of (A) the Exercise Price in effect
immediately prior to such Dilutive Issuance and (B) the quotient determined by
dividing (1) the sum of (I) the product derived by multiplying the Exercise
Price in effect immediately prior to such Dilutive Issuance and the number of
outstanding shares of Common Stock immediately prior to such Dilutive Issuance
plus (II) the consideration, if any, received by the Company upon such Dilutive
Issuance, by (2) the product derived by multiplying (I) the Exercise Price in
effect immediately prior to such Dilutive Issuance by (II) the number of shares
of Common Stock outstanding immediately after such Dilutive Issuance.

 

   

Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 9.4 in respect of an Authorized Issuance.

       

9.3.

Adjustment of Exercise Price. Upon each adjustment in the number of Warrant
Shares purchasable hereunder, the Exercise Price shall be proportionately
increased or decreased, as the case may be, in a manner that is the inverse of
the manner in which the number of Warrant Shares purchasable hereunder shall be
adjusted.

     

10.

Share Swap

       

The Company undertakes not to enter into any share swap agreement or arrangement
(such as a merger, reorganization, or sale of all, or substantially all, of the
Company’s shares) (“Share Swap”), unless the other company to such a Share Swap
agreement undertakes to allot to the Holder, upon, and subject to, the exercise
of this Warrant, such securities as were swapped for the shares of the Company,
as though the Holder had held the Warrant Shares on the record date of the Share
Swap. Nothing herein shall derogate from the notice requirements of Section 4.

     

11.

Notice of Changes

       

Whenever the number of Warrant Shares for which this Warrant is exercisable is
adjusted as provided in Sections 9, the Company shall promptly compute such
adjustment and deliver to the Holder a certificate, signed by a principal
financial officer of the Company, setting forth the number of Warrant Shares for
which this Warrant is exercisable and the Exercise Price as a result of such
adjustment, a brief statement of the facts requiring such adjustment and the
computation thereof and when such adjustment has or will become effective.

     





11

--------------------------------------------------------------------------------



12.

Investment Intent; Limited Transferability.

       

12.1.

If, at the time of the surrender of this Warrant in connection with any transfer
of this Warrant, this Warrant shall not be registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws, the Company may require, as a condition of allowing
such transfer (i) that the Holder furnish to the Company a legal opinion of
counsel to the Holder to such effect, the substance of which shall be reasonably
acceptable to the Company and (ii) that the holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company representing that they are acquiring such Warrant Shares for
investment purposes and that they are an accredited investor as defined in Rule
501(a) under the Securities Act. The Holder understands that it must bear the
economic risk of its investment in this Warrant and any securities obtainable
upon exercise of this Warrant for an indefinite period of time, as this Warrant
and such securities have not been registered under Federal or state securities
or blue sky laws.

       

12.2.

The Holder represents that it has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of this
Warrant or the exercise of the Warrant and the finance operations and business
of the Company; and (ii) the opportunity to request such additional information
which the Company possesses or can acquire without unreasonable effort or
expense. Nothing contained in this Section 12.2 shall alter, amend or change the
Holder’s reliance on the representations, covenants or warranties contained
herein.

       

12.3.

The Holder represents that it is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act and that it is acquiring the
Warrants for its own account and not with a present view to, or for sale in
connection with, any distribution thereof in violation of the registration
requirements of the Securities Act, without prejudice, however, to such Holder’s
right, subject to the provisions of this Warrant, at all times to sell or
otherwise dispose of all or any part of the Warrant and Warrant Shares.

       

12.4.

The Holder represents that it, either by reason of such Holder’s business or
financial experience or the business or financial experience of its professional
advisors (who are unaffiliated with and who are not compensated by the Company
or any affiliate, finder or selling agent of the Company, directly or
indirectly),





12

--------------------------------------------------------------------------------



   

has such sophistication, knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Company and the capacity to protect such Holder’s interests in connection
with the transactions contemplated by this Warrant.

       

12.5.

The Holder represents that it has the ability to bear the economic risks of its
investment for an indefinite period of time and could afford a complete loss of
its investment.

       

12.6.

The Holder agrees and acknowledges that the representations made by the Holder
in this Section 12 are conditions to the exercise of this Warrant.

     

13.

Assignment

       

The Holder may offer, sell or otherwise dispose of this Warrant, in whole or in
part and on one or more occasions, to any entity in which the Holder has an
equity interest of at least 20% or to any other financial institution, bank or
venture capital fund, provided that such entity or party does not compete with
the Company and further provided that the Company may object to a proposed
assignee for good reason. Such assignment shall be in the form of Exhibit B, or
similar thereto. With respect to any offer, sale or other disposition of this
Warrant or Warrant Shares, the Holder will give written notice to the Company,
describing briefly the manner thereof and the identity of the transferee,
together with, if requested by the Company. Upon receiving such written notice
and declaration, if so requested, the Company, as promptly as practicable, shall
deliver to the Holder one or more replacement Warrant certificates or
certificates representing the Warrant Shares on the same terms and conditions as
this Warrant for delivery to the transferees, which shall become effective, in
the case of a transfer of all or a portion of this Warrant, upon the execution
of such Warrant certificate by the Company and by the transferee.

     

14.

Alternative Payment

       

Upon or immediately prior to an Exit Transaction, the Holder may elect to waive
all or any portion of the rights it may then have under this Warrant in
consideration for the payment by the Company of the Alternative Payment. Such
waiver shall be made by written notice to the Company, after the Company shall
have provided notice of an Exit Transaction to the Holder in accordance with the
procedure specified in Section 4. The Holder shall be entitled, within 21 days
of receipt of such notice, to advise the Company in writing of its election to
waive its rights as aforesaid.

       

In the event the Company receives from the Holder a notice of waiver as
described above, the Company will pay to the Holder the Alternative Payment
within two (2) Business Days thereafter.

     





13

--------------------------------------------------------------------------------



 

The Alternative Payment payable in consideration of the waiver of all the rights
of the Holder to purchase Warrant Shares under this Warrant shall be equal to
$225,000 (two hundred and twenty five thousand U.S. dollars). If the Holder
waives its rights to purchase only a portion of the Warrant Shares, or, in the
event the Warrant was partially exercised prior thereto, the Alternative Payment
payable by the Company in connection with such waiver, shall be proportionally
reduced.

       

Any waiver of the Holder’s rights under this Warrant in consideration of the
Alternative Payment shall be conditional upon the consummation and closing of
the relevant Exit Transaction as specified in the waiver notice.

       

Payment of the Alternative Payment according to this Section 14 shall be prior
to any distribution preferences set forth in the Certificate of Incorporation or
any other profit sharing or preferred liquidation preference payable to any
other security holder of the Company. The Company shall attain any necessary
consents and waivers to guarantee such commitment.

     

15.

Rights of the Holder

       

The Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company.

     

16.

Notices

       

Any notice or other communication hereunder shall be in writing and shall be
deemed to have been given upon delivery, if personally delivered, or three
Business Days after deposit if deposited in the mail for mailing by certified
mail, postage prepaid, or one Business Day after having been sent if sent by
facsimile, and addressed as follows:

       

If to Holder:

Mizrahi Tefahot Bank Ltd.

7 Jabotinsky Street.
Ramat Gan, Israel
Facsimile: 03-755-9079
Attn: Dani Maor

       

with a copy to:     

E. Landau Law Offices

38 Keren Hayessod St.
Jerusalem 92149, Israel
Facsimile: 972-2-561-8847
Attention: Shlomo Farkas, Adv.

     





14

--------------------------------------------------------------------------------



 

If to Company:

Ophthalmic Imaging Systems

221 Lathrop way, suite I,
Sacramento, CA 95815
Facsimile: 1-916-646-0207
Attention: Ariel Shenhar


       

with a copy to:

Troutman Sanders LLP

The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Facsimile: 1-212-704-5919
Attention: Joe Walsh


       

Each of the above addressees may change its address for purposes of this
paragraph by giving to the other addressees notice of such new address in
conformance with this paragraph.

     

17.

Termination

       

This Warrant and the rights conferred hereby shall terminate at the
aforementioned time on the last day of the Warrant Period for exercise of the
relevant Warrant.

     

18.

Governing Law

       

All issues of contractual matters (including interpretation, enforcement and
validity) shall be governed by and construed in accordance with the internal
substantive laws of the State of Israel, without giving effect to the rules
respective conflict of law; all issues of corporate law shall be governed by and
construed in accordance with the internal substantive laws of the State of
California; and the parties hereto irrevocably submit to the exclusive
jurisdiction of the Courts of Tel Aviv Jaffa, Israel, in respect of any dispute
or matter arising out of or connected with this Warrant.

     





15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WE HAVE executed this Warrant as of the date hereof.





 



Ophthalmic Imaging Systems

 

By:   

/s/ Ariel Shenhar

 

Title:

Chief Financial Officer

 







16

--------------------------------------------------------------------------------

Exhibit A



NOTICE OF EXERCISE



To:     Ophthalmic Imaging Systems
 



1.

The undersigned hereby elects to purchase _________ shares of Common stock of
Ophthalmic Imaging Systems, pursuant to the terms of the attached Warrant. As a
condition to this exercise, the undersigned Holder hereby represents and
warrants to the Company that the representations and warranties set forth in
Section 12 of the Warrant are true and correct as of the date hereof as if they
had been made on such date with respect to the Warrant Shares. The undersigned
Holder further acknowledges that the sale, transfer, assignment or hypothecation
of the Warrant Shares to be issued upon exercise of this Warrant is subject to
the terms and conditions contained in Section 12 of this Warrant.

     

2.

Payment of the Exercise Price per share required under such Warrant shall be
made by:

       

o

payment in cash (or check) pursuant to Section 5.2 of the Warrant.

       

o

payment by conversion of debt of the company to the Holder pursuant to Section
5.2 of the Warrant.

       

o

Net exercise pursuant to Section 5.3 of the Warrant.

     

3.

Please issue a certificate representing said Common stock in the name of the
undersigned, at the following address:

     

4.

Please issue a new Warrant for the unexercised portion of the attached Warrant
(if any) in the name of the undersigned.







______________________

_________________________

(Date)

(Print Name of Holder)

         

_________________________

 

(Signature)

     

Name:

 

Title:

 

Telephone:





17

--------------------------------------------------------------------------------

Exhibit B



Form of Assignment



(To be executed by the Holder upon transfer of the Warrant)



     FOR VALUE RECEIVED, ___________________ hereby sells, assigns, and
transfers unto _______________________________________ (please print name and
address of transferee) this Warrant, together with all right, title and interest
therein, and does so hereby irrevocably appoint _______________ as attorney to
transfer the within Warrant on the books of the within-named Company, with full
power of substitution. As a condition to this assignment, the Holder
acknowledges that its assignee must deliver a written instrument to the Company
that the representations and warranties of Section 12 of the Warrant are true
and correct as of the date hereof as if they had been made by such assignee on
such date with respect to the Warrant.



     And we, the Assignee, hereby agree to take upon ourselves all the rights
and obligations imposed on the Holder under this Warrant.





 

By: _______________
Name:
Title:
Dated:





18